 



Exhibit 10.13
EXECUTIVE EMPLOYMENT AGREEMENT
FOR
DR. LUKAS BRAUNSCHWEILER
Amended as of January 30, 2008
          This Executive Employment Agreement (this “Agreement”) was originally
entered into by and between Dr. Lukas Braunschweiler (hereinafter “Executive”)
and Dionex (Europe) Management AG (hereinafter, the “Company”), as of the
Effective Date (defined below). Section 4(c) of this Agreement is amended as of
January 30, 2008 to comply with certain provisions of the Swiss Pension
Insurance Act. In consideration of the mutual promises made herein, the Company
and Executive agree as follows:
     1. Employment By The Company. The Company hereby employs Executive, and
Executive hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement, such employment to commence as of
November 1, 2006 (the “Effective Date”). On the Effective Date, Executive will
be employed as the Company’s Chief Executive Officer (“CEO”).
     2. Responsibilities. As CEO, Executive shall perform the functions and
responsibilities provided for that position in accordance with the terms and
conditions of this Agreement, the articles of association of the Company,
applicable law, and the instructions and directives of the Board of Directors of
the Company (the “AG Board”). Executive shall report to the AG Board. The
primary duties and responsibilities applicable to Executive include, but are not
limited to: (a) continuing to act as, and to perform the duties of, President
and Chief Executive Officer of Dionex Corporation (“Dionex”), which is the
parent company of the Company, including but not limited to performing such
duties pursuant to a Services Agreement between the Company and Dionex;
(b) overall management of Dionex, including implementation of the Dionex
business plan and policy as determined by the Board of Directors of Dionex (the
“Dionex Board”); (c) overall management of the Company, including implementation
of the Company’s business plan and policy as determined by the AG Board;
(d) regular reporting to the AG Board and to the Dionex Board with regard to the
course of business and management issues of significance; (e) other activities
as requested or directed by the AG Board or the Dionex Board from time to time;
and (f) other services within the course and scope of his duties for Dionex on
behalf of any subsidiary or affiliate of Dionex or the Company (collectively,
and together with Dionex and the Company, the “Dionex Group”).
     3. Working Time; Office Location. Executive shall devote the whole of his
professional time, attention and energies to the performance of his duties and
responsibilities described in Section 2 above, except for vacation periods and
periods of illness or other incapacity permitted by the Company’s general
employment policies, or as otherwise permitted by this Agreement. Executive
shall use his best efforts in performing said duties and responsibilities.
Executive’s primary office location will be in the Company’s corporate
headquarters currently located in Olten, Switzerland, and Executive will also
spend time as required by his duties and responsibilities to Dionex in Dionex’s
corporate headquarters in Sunnyvale, California.
     4. Compensation And Benefits.
          (a) Base Salary. The Company will pay Executive a base salary in the
annualized amount of CHF 525’000, payable in twelve identical installments at
the end of each calendar month, and subject to the Company’s obligations under
Section 4(c) below. Such compensation is subject to change from time to time in
the AG Board’s discretion. Executive’s base salary compensates him for the
entire

1.



--------------------------------------------------------------------------------



 



working time necessary for performing the duties and responsibilities described
in Section 2 above. Executive acknowledges that he will not be eligible to
receive additional compensation or overtime for hours exceeding the regular
weekly working hours or for additional time for weekend, holiday or vacation
work.
          (b) Management Incentive Bonus Plan. Executive shall be eligible to
receive an annual bonus pursuant to the terms and conditions of the Management
Incentive Bonus Plan of Dionex (the “MIB Plan”), which bonus, if earned, shall
be payable within two months after the end of Dionex’s fiscal year, so long as
both (i) Executive’s employment has not been terminated (by the Company or
Executive) for any reason prior to the time payment is scheduled to be made, and
(ii) the Company did not release Executive from his obligations under Sections 2
and 3 of this Agreement prior to June 1 of the fiscal year with respect to which
the bonus would be payable following receipt of notice from Executive of
termination of his employment pursuant to Section 5(a) of this Agreement. Such
bonus payment(s), if any, represent special payments as provided for in
Article 322d of the Swiss Code of Obligations (the “CO”). The amount of any
bonus shall be determined by the AG Board (excluding Executive, if he is a
member of the AG Board at the relevant time), at the direction and in the
discretion of the Compensation Committee of the Dionex Board, consistent with
the terms and formulas set out in the MIB Plan and any additional performance
criteria for Dionex and Executive.
          (c) Replacement of Profit Sharing Payments and other Benefits. Under
his former employment with Dionex, Executive received profit sharing payments
under the Dionex Employee Profit Sharing Plan in which the North American
employees of Dionex participate, Dionex’s matching contribution to Executive’s
401(k) account, and certain medical benefits. Executive understands and agrees
that under this Agreement, he will not receive those payments or benefits.
Instead, the Company shall (i) with respect to Executive’s base salary, pay one
hundred percent (100%) of Executive’s portion of the mandatory contribution to
the AVH/IV/ALV pillar of social security in Switzerland, in addition to the
Company’s mandatory portion, plus the amounts required by law for accident
insurance (UVG) and sick leave (Krankentaggeld), and (ii) make a contribution to
Executive’s Swisscanto pension fund account maintained by the Company, on a
quarterly basis, at an annual rate of CHF 73’829.70.
          (d) Social Security Insurance. Executive acknowledges that he has been
informed of the existing social security protection and the apportionment of
premiums, as described further in Section 4(c) above. Executive agrees to such
protection and apportionment of premiums and acknowledges his right to inspect
the relevant insurance documentation.
          (e) Absences Due to Illness or Injury.
               (i) Executive shall immediately inform the Company if he is
unable to work and he shall further inform the Company of the estimated duration
of and the reasons for his inability to work. Executive shall, upon the
Company’s request, but in any event no later than after the third calendar day
of the beginning of any inability to work due to illness or injury, provide the
Company with a medical certificate confirming his inability to work and the
estimated duration of such inability. If the inability to work lasts longer than
indicated in the medical certificate, Executive shall submit a new medical
certificate. The Company shall be entitled to request at any time that Executive
undertake a medical examination with a medical examiner named by the Company and
at the Company’s cost, and Executive shall be required to undertake such medical
examination.
               (ii) If Executive is unable to perform the duties of his position
due to illness, injury, required performance of a legal duty or a public office,
or for any another cause through no fault of his own, he shall be entitled to
continued payment of his base salary then in effect in accordance with

2.



--------------------------------------------------------------------------------



 



the following schedule (“Berner Skala”), provided that, for the purposes of this
Section 4(e)(ii) only, Executive’s hire date shall be considered to be August 5,
2002 (the “Dionex Hire Date”): (a) for up to three (3) months during the fifth
through ninth years after the Dionex Hire Date; (b) for up to four (4) months
during the tenth through fourteenth years after the Dionex Hire Date; (c) for up
to five (5) months during the fifteenth through nineteenth years after the
Dionex Hire Date; and (d) for up to six (6) months during the twentieth through
twenty-fifth years after the Dionex Hire Date.
          (f) Vacation. Executive shall accrue vacation at an annual rate of
twenty (20) days per year. Executive shall schedule his vacation consistent with
his duties and the Company’s needs, and with the advance approval of the Board.
Executive may carry over any unused vacation days to the following calendar year
in accordance with Company policy.
          (g) Business Expenses. The Company shall reimburse Executive for all
reasonable business expenses, including expenses incurred for travel on Company
business or the business of such other entity in the Dionex Group, in accordance
with the then-applicable policies and procedures of the Company. To be eligible
for reimbursement, Executive must submit business expense reimbursement requests
on a timely basis, which includes supporting documentation (including receipts)
reasonably satisfactory to the Company.
          (h) Dionex Change in Control Severance Benefit Plan. Executive will
continue to be eligible to receive benefits, if any become due, under the terms
and conditions of the Dionex Change in Control Severance Benefit Plan in effect
as of October 5, 2001 (the “Severance Benefit Plan”), to the extent permitted
under the terms of the Severance Benefit Plan; provided, however that Dionex
retains the discretion to alter, amend or terminate the Severance Benefit Plan
in accordance with its terms. In the event that Executive is ineligible for
benefits under the then-effective Severance Benefit Plan only due to his
employment by the Company rather than employment by Dionex, the Company agrees
to provide him benefits equivalent to those that would be provided under the
Severance Benefit Plan in the event the other terms and conditions for receipt
of benefits under the Severance Benefit Plan otherwise are met.
          (i) Dionex Equity Grants. This Agreement does not alter or affect any
equity grants provided to Executive by Dionex. To the extent consistent with and
permitted by the operative equity incentive plans and Executive’s equity grant
agreements, Executive’s employment with the Company will be considered
continuous service for the purposes of such equity incentive plans and
Executive’s equity grants.
          (j) Indemnification. During the term of this Agreement, Dionex will
continue to maintain insurance coverage applicable to Executive against
directors’ and officers’ liability arising out of his activities under this
Agreement, at a coverage level that is customary in the industry. In addition,
Executive will be entitled to indemnification pursuant to the terms of Dionex’s
bylaws, as in effect from time to time (the “Dionex Bylaws”). Except to the
extent covered by the afore-mentioned insurance protection, neither the Company
nor the Dionex Group shall have any obligation to indemnify Executive if he
becomes liable as a director or officer for intentional misconduct or gross
negligence or due to conduct contrary to instructions of the Company or the
Dionex Group. Nothing herein shall limit the indemnification rights Executive
might have under the Dionex Bylaws or the Delaware General Corporation Law.
     5. Term; Termination.
          (a) Term of Employment. This Agreement is effective as of the
Effective Date, which shall also be the date that Executive commences employment
with the Company. Executive’s employment under this Agreement shall continue for
an indefinite period of time; provided, however, that

3.



--------------------------------------------------------------------------------



 



it can be terminated: (i) for Cause (defined below) at any time by the Company
upon written notice to Executive; and (ii) by the Company without Cause, or by
Executive for any reason, upon six (6) months written notice to the other party;
provided, however, that any termination under this Section 5(a)(ii) can be
effective only on or after the one year anniversary of the Effective Date. In
the event of a termination without Cause by the Company, or termination by
Executive, during the termination notice period, the Company may, but is not
required to, release, without obligation, Executive from his obligations under
Sections 2 and 3 of this Agreement and will continue to provide Executive’s base
salary if Executive elects to engage in other employment or business activities
during the notice period so long as such other employment or business activities
do not violate Section 7 of this Agreement (Noncompetition and Nonsolicitation
Obligations) and if the Company releases him from his obligations under
Sections 2 and 3 of this Agreement. There is no probation period of employment.
For purposes of this Agreement, the parties agree that Cause for termination of
Executive’s employment shall include the following: (i) fraud or conviction
(including a no contest or guilty plea) of criminal acts committed by Executive;
(ii) Executive’s material breach of any provision of any written agreement with
the Company, including but not limited to this Agreement or the Proprietary
Information Agreement (as defined below); (iii) Executive’s material failure to
perform Executive’s job duties as determined by the Board in its reasonable
judgment, and after notice of such failure has been given to Executive by the
Board and Executive has had a fifteen (15) business-day period within which to
cure such failure (provided that, notice by the Board is required only if the
material failure is reasonably capable of cure); or (iv) a material violation of
any Company policy or procedure.
          (b) Post-Termination Consulting Relationship. In the event that
Executive’s employment is terminated without Cause by the Company, Executive
will be obliged, at the Company’s option, to serve on behalf of the Company as a
consultant for a period of up to six (6) months from the termination date.
During such consulting period, Executive shall be required to comply with the
noncompetition and nonsolicitation provisions set forth in Section 7 below, and
the sole compensation that Executive will be entitled to receive during such
period will be a monthly consulting fee equal to his base monthly salary in
effect as of the termination of his employment. In the event that Executive
materially breaches any provision of Section 7, the Company shall have the
option to terminate the consulting period without advance notice, in which case
the Company’s obligation to continue to pay consulting fees to Executive will
cease. Additional terms of the consulting relationship will be subject to mutual
agreement of the parties, to be negotiated and agreed at the time of Executive’s
termination.
     6. Outside Activities.
          (a) Non-Company Activities. Except for any activities authorized in
writing in advance by the AG Board and the Dionex Board and activities as a
passive investor, Executive will not during his employment by the Company
undertake or engage in any other employment, occupation or business enterprise,
including but not limited to activities as an advisor, member of a board of
directors, holder of a public office or member of a professional association.
          (b) No Adverse Interests. During his employment, Executive agrees not
to acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by him to be adverse or antagonistic to the Company
or the Dionex Group, or their business or prospects, financial or otherwise,
except as permitted by Section 6(a) or 6(c) herein.
          (c) Noncompetition During Employment. During the term of his
employment by the Company, except at the request of the AG Board or the Dionex
Board, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, employee, or in any capacity whatsoever, engage in, become
financially interested in, be employed by or have any business connection with
any other person, corporation, firm, partnership or

4.



--------------------------------------------------------------------------------



 



other entity whatsoever that competes directly with the Company or any other
entity of the Dionex Group, anywhere in the world, in any line of business
engaged in (or planned to be engaged in) by the Company or any other entity of
the Dionex Group; provided, however, that Executive may own, as a passive
investor, securities of any competing public corporation, so long as his direct
and indirect holdings in any one such corporation shall not in the aggregate
constitute more than one percent (1%) of the voting securities of such
corporation, and any ownership interest in a competitor is disclosed in writing
to the AG Board and the Dionex Board.
     7. Noncompetition and Nonsolicitation Obligations.
          (a) Due to the fact that Executive’s position with the Company will
entail access to the Company’s and Dionex’s clientele and to the manufacturing
and business secrets of the Company and the Dionex Group, he undertakes, during
the term of this Agreement and the period in which Executive provides consulting
services as described in Section 5(b) above, to refrain from any activity in all
countries in which the Company or any entity of the Dionex Group is active that
competes with the business of the Company and/or the Dionex Group, including,
without limitation, in the field of chromatography and extraction systems used
to separate, isolate, and identify the components of chemical mixtures, and he
further agrees not to solicit employees or consultants of the Company or any
other entity in the Dionex Group for his own business or the business of any
third parties.
          (b) In particular, Executive undertakes: (i) not to participate,
directly or indirectly, financially or otherwise, in any enterprise that
develops, manufactures, offers, or distributes products, or provides services
similar to those of the Company and/or the Dionex Group or that otherwise
competes with the business of the Company and/or the Dionex Group; (ii) not to
be active, fully or partially, for such an enterprise, be it as an employee,
representative, adviser or otherwise; (iii) not to directly or indirectly
establish such an enterprise; and (iv) not to directly or indirectly solicit or
employ other employees of the Company or the Dionex Group or in any other way
enter into an agreement with such employees for the benefit of himself or a
third party.
          (c) The Company may at any time waive, in whole or as to any entity or
entities of the Dionex Group any or division, business unit or product line
thereof, its claim against Executive to comply with the obligations not to
compete and/or not to solicit. Once the Company waives the said claim it is no
longer obliged to pay any compensation to Executive and any post-termination
consulting period will then cease.
          (d) In case Executive wants to assert that his obligation not to
compete is unreasonable because it unduly hinders his economic prospects, he
must present the Company in writing the reasons for his allegation and at the
same time provide documentation showing his unsuccessful efforts to secure new
employment. In such a case, the Company will inform Executive within thirty
(30) days whether it will uphold the existing obligation not to compete or
whether it will agree to a modification of the obligation not to compete.
     8. Compliance With Company’s General Employment Policies. Executive’s
employment relationship will be governed by the general employment policies,
practices and procedures of the Company and Dionex, and Executive agrees to
abide by all such policies, practices and procedures, as they from time to time
are adopted or modified by the Company or Dionex at its sole discretion.
     9. Intellectual Property Rights.
     (a) All inventions and designs that Executive, solely or jointly with
others, makes or contributes to while performing his tasks and activities as an
employee of the Company and fulfilling his

5.



--------------------------------------------------------------------------------



 



duties under this Agreement, as well as all creations, data, findings, works,
computer-programs, marks, methods, documents and any other results of
Executive’s performance under this Agreement (the “Results”), belong exclusively
to the Company and/or the Dionex Group regardless of whether or not the Results
are protected under applicable laws and regulations. To the extent that the
Company is not entitled to the rights to Results on the basis of Article 332
paragraph 1 of the CO, Executive assigns and transfers any rights to and in
connection with such Results to the Company and/or the Dionex Group. Each of the
Company and/or the Dionex Group is free to modify and use such Results at its
own discretion.
          (b) Each of the Company and any entity in the Dionex Group is entitled
to acquire from Executive all inventions and designs that Executive, solely or
jointly with others, makes or contributes to in the course of performing his
tasks and activities as an employee of the Company and/or an officer of Dionex,
whether on behalf of the Company and/or the Dionex Group, but which were not
made in fulfillment of his duties under this Agreement (the “Occasional
Inventions”). As soon as Executive makes or contributes to any Occasional
Invention he shall inform the Company in writing. The Company and/or the Dionex
Group must then notify Executive within six (6) months if any such entity
intends to acquire the respective Occasional Invention. If the Company and/or
the Dionex Group acquires any Occasional Inventions, Executive will be entitled
to an appropriate compensation in accordance with the principles set out in
Article 332 paragraph 4 of the CO.
          (c) During and after the term of his employment, Executive will
support and assist the Company and/or the Dionex Group in the process of
patenting inventions or registering other intellectual property rights that he
made or to which he contributed.
          (d) Executive confirms that all “Inventions” and “Proprietary Rights”
under the Employee Proprietary Information and Inventions Agreement between
Executive and Dionex dated June 1, 2002 (the “Proprietary Information
Agreement”), a copy of which is attached hereto as Exhibit A, have been assigned
by Executive to Dionex. To the extent that any such rights are for any reason
not already vested in Dionex, Executive herewith completely and exclusively
assigns and transfers to Dionex all such “Inventions” and “Proprietary Rights”,
including but not limited to the entire copyright and all other rights in all
discoveries, processes, methods, computer programs, know-how, information,
product improvements, works, designs and/or marks he has learned, made or
conceived during his employment with Dionex, whether alone or in conjunction
with others, and whether in the execution of his duties to Dionex or otherwise
in exercising his employment activities, all of which shall become and remain
the sole property of Dionex, and Dionex shall have the exclusive and
unrestricted right to modify, reproduce, exploit or otherwise use the
aforementioned work results, modified or not, without mentioning Executive’s
name. The Proprietary Information Agreement shall continue in effect and apply
to Executive’s employment with the Company, except to the extent it conflicts
with any provision of this Agreement or applicable law.
     10. Confidentiality.
          (a) Executive shall treat as confidential and not disclose to others,
or take or use for Executive’s own purposes or for the purposes of others, any
business matters of the Company and/or the Dionex Group unless authorized by the
AG Board or the Dionex Board, as applicable, and Executive reaffirms and agrees
to comply with the provisions of the Proprietary Information Agreement regarding
nondisclosure of Proprietary Information, as defined therein, and which
Executive acknowledges applies to all such information of the Company and/or the
Dionex Group.
          (b) Business matters as referred to above include (but are not limited
to) manufacturing secrets, business secrets and all other facts that are
relevant for the business and not known

6.



--------------------------------------------------------------------------------



 



to the public and either of a confidential nature (such as business plans and
strategies, addresses of employees, suppliers and customers, agreements and
their terms and conditions, unpublished accounting figures and balance sheet
figures, and the like) or have been indicated to Executive as being
confidential.
          (c) This confidentiality obligation will remain effective after the
termination of this Agreement without limitation and irrespective of the cause
of termination.
          (d) Executive must keep in safe custody any documentation on business
matters of the Company and the Dionex Group and shall surrender all such
documentation to the Company upon its request, and no later than the termination
of his employment with the Company for any reason, and without keeping any
copies (in whole or in part). Wherever copies cannot be surrendered to the
Company (e.g. digital copies, data carriers or the like), such copies must be
destroyed by Executive at the time of the request of return of all
documentation, even if destruction of copies has not been specifically requested
by the Company or the Dionex Group.
     11. Liquidated Damages.
          (a) Executive is aware and acknowledges that a violation of his
obligations as set out in Section 7 (Noncompetition and Nonsolicitation
Obligations) and in Section 10 (Confidentiality) might seriously damage the
Company and/or the Dionex Group.
          (b) Executive shall pay liquidated damages of CHF 260’000 to the
Company for each case of violation of one of the obligations as set forth in
Section 7 (Noncompetition and Nonsolicitation Obligations) or in Section 10
(Confidentiality). In the event of continued violations of the obligation not to
compete, liquidated damages in the afore-mentioned amount will become due every
month as long as Executive continues to violate his noncompetition obligations.
Additionally, the Company has the right to assert claims for any damages caused
by violations of these obligations.
          (c) A payment of liquidated damages does not release Executive from
his obligations as set forth in Section 7 (Noncompetition and Nonsolicitation
Obligations) or in Section 10 (Confidentiality).
          (d) Additionally, if Executive violates the obligation not to compete,
the Company has the right to prohibit Executive from starting or continuing
activities that are contrary to his non-competition obligation, and may, in
particular, require Executive to abandon a new occupation (e.g. the Company may
obtain specific performance or “Realexekution”).
     12. Data Protection. Executive acknowledges and agrees that the Company may
store, transfer, change and destroy all of his personal data in connection with
this Agreement. He particularly acknowledges and agrees that the Company has the
right to transfer any of his data to other companies of the Dionex Group in
Switzerland or abroad (including but not limited to Dionex’s offices in the
United States).
     13. General Provisions.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the Switzerland without regard to conflict of
laws principles that would otherwise apply the law of another jurisdiction. Any
disputes arising out of this Agreement shall be submitted to the courts at the
domicile or seat of the Company or at the place where Executive usually carries
out his work. Any ambiguity in this Agreement shall not be construed against
either party as the drafter.

7.



--------------------------------------------------------------------------------



 



          (b) Complete Agreement. This Agreement, including Exhibit A,
constitutes the complete, final and exclusive embodiment of the entire agreement
and understanding of the parties with regard to the subject matter hereof. This
Agreement is entered into without reliance on any promise, warranty or
representation other than those expressly contained herein, and it supersedes
and replaces any and all prior or contemporaneous agreements, promises or
representations between the Company and Executive, whether oral, written or
implied, except the Proprietary Information Agreement and except as otherwise
provided herein. Nothing in this paragraph shall affect the agreements described
in Paragraph 4(i) above. It also replaces and supersedes any agreements between
Dionex and Executive concerning Executive’s employment with Dionex, and such
agreements shall terminate effective as of the Effective Date, except as
expressly provided herein. The terms of this Agreement and any changes in
Executive’s employment terms require a written amendment to this Agreement
signed by Executive and a duly authorized officer of the Company, and written
approval of such amendment by the holders of a majority in interest of the then
outstanding capital stock of the Company.
          (c) Waiver. Any waiver of a breach of this Agreement shall be in
writing and shall not be deemed to be a waiver of any successive breach.
          (d) Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.
          (e) Headings. The headings and captions of the various paragraphs of
this Agreement are placed herein for the convenience of the parties and the
reader, do not constitute a substantive term or terms of this Agreement, and
shall not be considered in the interpretation or application of this Agreement.
          (f) Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. Signatures transmitted via facsimile or electronically by PDF shall
be deemed the equivalent of originals.
          (g) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by and against Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators; except that it is agreed that Executive may not assign any of
his duties hereunder; and Executive may not assign any of Executive’s rights
hereunder without the written consent of the Company.
          (h) Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon, as applicable, the date of personal delivery
(including personal delivery by facsimile transmission), the date of delivery by
express delivery service (e.g. Federal Express), or the third day after mailing
by certified or registered mail, return receipt requested. Notices to the
Company shall be sent to the Chairman of the AG Board (or, if Executive is the
Chairman of the AG Board, to all other members of the AG Board), with a copy to
the Chairman of the Dionex Board, and notices to Executive shall be sent to his
residential address as listed on the Company’s payroll, or as otherwise provided
in writing by Executive to the Board.

8.



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
          (i) Right To Work. This Agreement is subject to satisfactory proof of
Executive’s right to work in Switzerland.
     In Witness Whereof, the parties have executed this Agreement on the dates
specified below.

            Dionex (Europe) Management AG
      By:   /s/Riccardo Pigliucci         Riccardo Pigliucci        Director   
    Date: February 6, 2008
                       

Exhibit A — Employee Proprietary Information and Inventions Agreement
Accepted and agreed:

                /s/ Dr. Lukas Braunschweiler       Dr. Lukas Braunschweiler     
     

Date: January 30, 2008

9.



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 